   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 1 of 17 PageID #:1201




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 THE UNITED STATES OF AMERICA,                  )
 and THE STATE OF ILLINOIS ex rel.              )
 DR. THOMAS PROSE,                              )
                                                )
                               Plaintiffs,      ) Case No. 1:17-cv-06638
                                                )
        v.                                      )
                                                )
 MOLINA HEALTHCARE OF ILLINOIS,                 )
 INC. and MOLINA HEALTHCARE, INC.,              )
                                                )
                               Defendants.      )


               DEFENDANTS MOLINA HEALTHCARE OF ILLINOIS, INC.
             AND MOLINA HEALTHCARE, INC.’S MEMORANDUM OF LAW
                   IN SUPPORT OF THEIR MOTION TO DISMISS

                                       INTRODUCTION
       After terminating his company’s contract with Molina Healthcare of Illinois, Inc.

(“Molina”) following a dispute with Molina over services and documentation, which resulted in

arbitration, Dr. Thomas Prose (“Relator”) now seeks to air his contractual grievances in this False

Claims Act (“FCA”) lawsuit against Molina and Molina Healthcare, Inc. (“Molina Healthcare”).

Illinois and the federal government have declined to intervene in Relator’s action.

       First, Relator’s claims fail for the simple reason that he has failed to allege a false claim

made to the government. To the extent Relator relies on a theory of implied false certification to

satisfy the false representation element of his FCA claim, he has not satisfied the additional

requirements for pleading such a theory under Universal Health Services, Inc. v. United States ex

rel. Escobar, 136 S. Ct. 1989 (2016). Moreover, Rule 9(b) requires the false statement or

certification be alleged with particularity, which Relator fails to do, instead including vague




                                                 1
    Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 2 of 17 PageID #:1202




references to categories of reports and documents that courts have rejected. See United States ex

rel. Gross v. AIDS Res. All.-Chi., 415 F.3d 601, 604–05 (7th Cir. 2005).

       Second, Relator fails to adequately allege materiality, causation, or scienter—three other

essential elements of an FCA claim. The Complaint contains no factual allegations that would

show that any false statement affected the government’s payment or caused a loss to the

government under the demanding standards that apply to materiality and causation based on false

certifications. The Complaint is also devoid of any factual allegation regarding how Molina

knowingly made a false statement or knew that any such statement was material to payment.

       Third, the claims against Molina Healthcare should independently be dismissed because

Relator has not alleged sufficient facts to suggest it knowingly caused false statements to be made

or to support piercing the corporate veil. See United States v. Ortho-McNeil Pharm., Inc., No. 03

C 8239, 2007 WL 2091185, at *5 (N.D. Ill. July 20, 2007) (Kendall, J.). The allegations that

Molina Healthcare had access to documents and imposed a profit motive are not sufficient.

       This Court should reject Relator’s attempts to litigate his contract dispute as an FCA claim

and dismiss the Complaint for failure to state a claim.

                                         BACKGROUND

       Relator is the founder of General Medicine P.C., which provides certain services in skilled

nursing facilities (“SNFist services”).1 Complaint (“Compl.”) ¶¶ 22–24, ECF No. 1. He alleges

that Molina contracted with General Medicine to satisfy Molina’s obligation to provide SNFist

services under Molina’s contracts with the Illinois Department of Healthcare and Family Services

(“Department”), which administers the Medicaid program on behalf of Illinois. Id. ¶¶ 31, 59–61.



1
 This background is drawn from the Complaint. Defendants accept facts alleged in the Complaint as true
for purposes of this motion. See Fox v. Am. Alt. Ins. Corp., 757 F.3d 680, 681 (7th Cir. 2014). Legal
conclusions in the Complaint are not accepted as true. Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).


                                                  2
   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 3 of 17 PageID #:1203




Molina allegedly stopped paying General Medicine after a dispute about provision and

documentation of services, leading General Medicine to terminate its contract. Id. ¶¶ 31, 42–47.

This contract dispute was the subject of an arbitration. Id. ¶¶ 31–32.

        Relator alleges that, during the arbitration, his counsel deposed one former and two current

Molina employees regarding whether Molina had replaced General Medicine’s SNFist program,

and those individuals testified that they believed Molina needed to provide SNFist services and

had not yet replaced General Medicine. Id. ¶¶ 38–39, 48–49. Relator alleges that Molina’s

contracts with the Department required it to provide an SNFist program and notify the Department

regarding changes in contracted providers. Id. ¶¶ 33–36.

        Relator alleges that Molina should have reported that it was no longer providing SNFist

services because neither the Department, nor the Centers for Medicare and Medicaid Services

(“CMS”), which administers Medicaid nationally, would otherwise know.               Id. ¶ 51.   The

government “did not require SNF-specific audit reports, and Molina was still completing FCNAs

[face-to-face exams] and ACEs [annual comprehensive exams] for members who were not in

skilled nursing facilities.” Id. ¶ 52. However, Relator alleges that CMS asked about SNFist

services during monthly conference calls but not that misrepresentations were made on the calls.

Id. ¶ 54.

        Relator does not point to any affirmative misrepresentation, allege that Molina submitted

reports listing services it had not provided, or assert that any contract expressly conditioned

payment on Molina’s SNFist program. Instead, he identifies three types of reports containing

allegedly false certifications: (1) “Encounter Data Reports” from Molina recording Medicaid-

covered services, which “include an attestation from Molina that the data or documents are

recorded and complete, accurate, and truthful, and in accordance with all federal and state laws,




                                                 3
   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 4 of 17 PageID #:1204




regulations, policies, and contracts,” id. ¶ 63; (2) quarterly reports the Department (not Molina)

submitted to CMS including “a certification attesting that the reported data include only allowable

expenditures in accordance with applicable federal, state, and local statutes, regulations, policies,

and the state plan approved by CMS,” id. ¶ 64; and (3) “fraud reports,” which were allegedly false

because Molina “failed to acknowledge its failure to provide a SNFist program.” Id. ¶ 67.

       Relator alleges that the Department had the authority to terminate the contract if Molina

failed to carry out the contract’s substantive terms. Id. ¶ 68. He does not, however, allege that

CMS or the Department have complained or withheld payment from Molina—or any managed

care organization (“MCO”)—based on the lack of an SNFist program, that CMS or the Department

have sought return of Medicaid funds in any circumstance analogous to Relator’s allegations in

this case, or that CMS or the Department have otherwise withheld funding from MCOs based on

a lack of exact contract compliance. See id.

       Although almost all of Relator’s allegations are directed at Molina, he contends that Molina

Healthcare is also liable. Id. ¶ 58. The sole substantive allegations against Molina Healthcare are

that it required Molina to send it reports, including those provided to the Department and CMS,

and that its “profit motive” caused Molina to eliminate the SNFist program. Id.

       Relator brought claims under the federal and Illinois FCA. Id. ¶¶ 71–86. The federal claim

is brought under subsections imposing liability on a defendant that (1) “knowingly presents, or

causes to be presented, a false or fraudulent claim for payment,” 31 U.S.C. § 3729(a)(1)(A);

(2) “knowingly makes, uses, or causes to be made or used, false records or statements material to

a false or fraudulent claim,” id. § 3729(a)(1)(B); or (3) “knowingly makes, uses, or causes to be

made or used, a false record or statement material to an obligation to pay or transmit money or

property to the Government, or knowingly conceals or knowingly and improperly avoids or




                                                 4
   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 5 of 17 PageID #:1205




decreases an obligation to pay or transmit money or property to the Government,” id.

§ 3729(a)(1)(G). His Illinois FCA claim is based on the parallel provisions in that statute. Relator

filed the Complaint on September 14, 2017. The Complaint was sealed until November 19, 2018

to allow the United States and Illinois to intervene. Both have declined to intervene.

                                       LEGAL STANDARD

        Under Federal Rules of Civil Procedure 8(a) and 12(b)(6), a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). A plaintiff must plead sufficient

facts to show entitlement to relief instead of the “mere possibility of misconduct.” Id. at 679.

Legal conclusions unsupported by sufficient factual allegations must be disregarded. Id. at 678.

        Because the FCA is an anti-fraud statute, FCA allegations are subject to the heightened

pleading requirements of Federal Rule of Civil Procedure 9(b), which provides that “[i]n alleging

fraud or mistake, a party must state with particularity the circumstances constituting fraud or

mistake.” Fed. R. Civ. P. 9(b); see also Gross, 415 F.3d at 604. To satisfy Rule 9(b), an FCA

complaint must allege “specific facts demonstrating what occurred at the individualized

transactional level for each defendant.” United States ex rel. Berkowitz v. Automation Aids, Inc.,

896 F.3d 834, 841 (7th Cir. 2018). The complaint must include the “‘who, what, when, where,

and how’” of the alleged fraud. United States ex rel. Lusby v. Rolls-Royce Corp., 570 F.3d 849,

853–54 (7th Cir. 2009) (quoting DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990)).

                                            ARGUMENT

        A claim under the federal FCA requires the plaintiff to allege “(1) that the defendant made

a statement in order to receive [or retain] money from the government; (2) that the statement was




                                                   5
     Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 6 of 17 PageID #:1206




false; and (3) that the defendant knew the statement was false.”2 Thulin v. Shopko Stores Operating

Co., 771 F.3d 994, 998 (7th Cir. 2014) (quoting United States ex rel. Yannacopoulos v. Gen.

Dynamics, 652 F.3d 818, 822 (7th Cir. 2011)). The knowingly false statement must have been

material to, and have caused, the government’s decision to pay. Id. The FCA claim cannot proceed

without any one of these elements.

        The Illinois FCA has the same requirements. See 740 Ill. Comp. Stat. 175/4. The analysis

under both statutes overlaps such that cases interpreting the federal FCA will generally also be

applicable to the Illinois FCA. United States ex rel. Absher v. Momence Meadows Nursing Ctr.,

Inc., 764 F.3d 699, 704 n.5 (7th Cir. 2014); State ex rel. Schad, Diamond & Shedden, P.C. v. Nat’l

Bus. Furniture, LLC, 62 N.E.3d 1061, 1070 (Ill. Ct. App. 2016). Relator does not offer distinct

allegations for his Illinois FCA claim. See Compl. ¶ 13 (statutes are “substantively identical”).

        Relator’s claims under both the federal and Illinois FCA fail because he fails to allege a

false statement, materiality, causation, or scienter.

I.      Relator Has Not Sufficiently Alleged A False Statement Made to the Government.

        “The sine qua non of a False Claims Act violation is the submission of a fraudulent claim.”

Mason v. Medline Indus., Inc., No. 07 C 5615, 2009 WL 1438096, at *4 (N.D. Ill. May 22, 2009)).

Here, Relator does not allege that Molina submitted any claims seeking payment for services that

were not provided. Indeed, he does not describe any request for payment in the Complaint. Nor


2
 Relator includes not only claims under 31 U.S.C. § 3729(a)(1)(A) and (a)(1)(B) relating to making a false
claim and using documents or records to support an undue payment, but also a claim under 31 U.S.C.
§ 3729(a)(1)(G) for using documents or records to avoid an obligation to pay the government. Apart from
a conclusory allegation that tracks the language of the statute, Compl. ¶ 76, the Complaint fails to allege
any facts in support of a claim under this “reverse false claims” provision. United States ex rel. Keen v.
Teva Pharm. USA Inc., No. 15 C 2309, 2017 WL 36447, at *5 (N.D. Ill. Jan. 4, 2017) (holding there was
no obligation to repay government funds until repayment was sought). Even if Relator could allege an
obligation to repay the government money, which he cannot, Relator’s “reverse false claims” allegations
would fail for the same reasons as his other claims. See, e.g., United States ex rel. Lamers v. City of Green
Bay, 168 F.3d 1013, 1020 (7th Cir. 1999) (applying materiality, causation, and scienter requirements to a
reverse false claim in the context of an allegedly false certification of regulatory compliance).


                                                     6
   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 7 of 17 PageID #:1207




does Relator allege that Molina made any misrepresentations to the government regarding SNFist

services—whether in connection with a claim for payment or not. To the contrary, the Complaint

quotes deposition transcripts that discuss Molina’s audit reports and conference calls with CMS

that highlight the lack of any specific false representation. See Compl. ¶ 52 (describing Molina’s

chief operating officer, Ben Schoen, as stating that reports to Illinois accurately reported aggregate

services provided), ¶ 53 (quoting Molina’s director of healthcare, Randy Carey-Walden, as saying

“there was never a specific audit of the SNFist program itself”), ¶ 54 (quoting Carey-Walden as

saying he did not “know of any specific report that [Molina] had to make monthly to CMS”

regarding its SNFist services); id. (quoting Carey-Walden as saying that there were monthly calls

in which CMS might have asked questions about the SNFist program, but not alleging that any

responses to those questions were false). Gross, 415 F.3d at 603 (affirming dismissal because the

complaint did “not allege to the required degree of particularity the false statement or statements

made by the defendants, with knowledge of their falsity, for the purpose of obtaining payment

from the government”).

       Unable to allege an affirmative misrepresentation, Relator appears to argue that Molina

expressly or impliedly certified compliance when, in reality, it was not in compliance. Under this

theory, express false certification occurs when a claimant explicitly represents compliance with a

particular statute, regulation, or contract term, but in fact has not complied, Absher, 764 F.3d at

710–11, and implied false certification occurs when “the defendant submits a claim for payment

that makes specific representations about the goods or services provided, but knowingly fails to

disclose the defendant’s noncompliance with a statutory, regulatory, or contractual requirement,”

and that “omission renders those representations misleading,” Escobar, 136 S. Ct. at 1995. It is

not enough to allege that the defendant violated a regulation or contract provision. See id. at 2003




                                                  7
   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 8 of 17 PageID #:1208




(FCA “is not ‘an all-purpose antifraud statute,’ or a vehicle for punishing garden-variety breaches

of contract or regulatory violations” (citation omitted)); United States ex rel. Grenadyor v.

Ukrainian Vill. Pharmacy, Inc., 772 F.3d 1102, 1107 (7th Cir. 2014) (“[I]t is not enough to allege,

or even prove, that the pharmacy engaged in a practice that violated a federal regulation. Violating

a regulation is not synonymous with filing a false claim.”).

        A.      Relator Has Not Alleged An Actionable Express Certification.

        Relator has failed to identify any false express certification by Molina. He alleges that the

Department submitted quarterly reports to CMS (Form CMS-37 and Form CMS-64), which

include “a certification attesting that the reported data include only allowable expenditures in

accordance with applicable federal, state, and local statutes, regulations, policies, and the state plan

approved by CMS.” Compl. ¶ 64. But even if Relator adequately alleged that there were not

“allowable expenditures” and that Molina knew it was not entitled to payment, Relator has not

alleged the mechanism by which Molina caused CMS to make this representation, foreclosing

liability based on these reports. Id. And the certification is too general and the representation

about services too vague (in fact, absent) to support an express or implied certification claim.

Courts have specifically rejected theories both of express and implied false certification based on

the same form and attestation on which Relator relies. See, e.g., United States ex rel. Tessler v.

City of New York, No. 14-CV-6455 (JMF), 2016 WL 7335654, at *4 (S.D.N.Y. Dec. 16, 2016)

(dismissing implied and express false certification FCA claim that was based on attestation in

Form CMS-64), aff’d, 712 F. App’x 27 (2d Cir. 2017).

        Relator also alleges that the Encounter Data Reports, which record Medicaid-covered

services reported on a claim to Molina, included a certification “that the data or documents are

recorded and complete, accurate, and truthful, and in accordance with all federal and state laws,




                                                   8
   Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 9 of 17 PageID #:1209




regulations, policies, and contracts.” Compl. ¶ 63. Relator, however, has not alleged that Molina

falsely certified compliance with the particular term of the contracts that provided for the SNFist

program. The general statement that the data are “in accordance with all federal and state laws,

regulations, policies, and contracts” is insufficient to satisfy the applicable pleading standards. See

United States ex rel. Kietzman v. Bethany Circle of King’s Daughters of Madison, Ind., Inc., 305

F. Supp. 3d 964, 975 (S.D. Ind. 2018) (“The ‘general statement’ about certifying compliance with

the whole body of applicable federal regulations contained in paragraph 20 of the second amended

complaint ‘is not sufficient to satisfy Rule 8, let alone Rule 9(b).’” (citation omitted)).

       B.      Relator Has Not Alleged An Actionable Implied Certification.

       Nor has Relator alleged sufficient facts to support an implied false certification theory. In

Universal Health Services, Inc. v. United States ex rel. Escobar, the Supreme Court defined the

scope of an “implied certification” theory—allowing such claims but imposing tough standards on

what constitutes a false implied certification and when such certifications are material, see Section

II, infra. Implied false certifications can be a basis for liability if two conditions are met: “first,

the claim does not merely request payment, but also makes specific representations about the goods

or services provided; and second, the defendant’s failure to disclose noncompliance with material

statutory, regulatory, or contractual requirements makes those representations misleading half-

truths.” Escobar, 136 S. Ct. at 2001. Implied false certification claims must meet both conditions.

United States v. Sanford-Brown, Ltd., 840 F.3d 445, 447 (7th Cir. 2016).

       The Complaint satisfies neither prong of this falsity test. Here, Relator has not identified

any alleged specific representations about the goods or services Molina provided beyond a mere

request for payment—much less any specific representations that were rendered “misleading half-

truths” because Molina failed to disclose non-compliance with its contracts.             Compare id.




                                                  9
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 10 of 17 PageID #:1210




(concluding that relator failed to establish an implied false certification claim where there was no

proof that any representations were made in connection with the claims for payment), with

Escobar, 136 S. Ct. at 2000 (concluding that billing codes that corresponded to the service and the

provider constituted “specific representations about the goods and services provided”). In United

States ex rel. Kietzman v. Bethany Circle of King’s Daughters of Madison, Indiana, Inc., for

example, the relator alleged that the defendant hospital’s radiologists would perform, and bill the

government for, two diagnostic scans on oncology patients, even though the second scan was

“improper and unnecessary.” 305 F. Supp. 3d at 975. But the complaint failed to allege that the

hospital made specific representations about the scans which were misleading half-truths where

there was “no allegation at all that the Hospital concealed what it was doing (for example, by use

of false or misleading billing codes) from the government.” Id. at 976.

       Here, too, there is no allegation that Molina reported inaccurate quantities of services. See

Compl. ¶ 52. At most, Relator has alleged that Molina made claims for payment from the

government, and separately submitted reports and responded to inquiries, but “‘[a] simple demand

for payment does not constitute a specific representation about the goods and services provided.’”

United States ex rel. Thornton v. Pfizer Inc., No. 16-CV-7142, 2019 WL 1200753, at *6 (N.D. Ill.

Mar. 14, 2019) (quoting United States ex rel. Lisitza v. Par Pharm. Cos., 276 F. Supp. 3d 779, 796

(N.D. Ill. 2017)).

       C.      Relator’s False Statement Allegations Lack Particularity.

       Finally, even if Relator had alleged a false representation, which he has not, he fails to

allege it with sufficient particularity. The reports and statements underlying Relator’s claims are

alleged by general category without identifying any specific one that he contends contained a false

statement. “When a fraud scheme involves numerous transactions over time, a plaintiff . . . must




                                                10
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 11 of 17 PageID #:1211




plead at least representative examples of the fraud.” Ortho-McNeil Pharm., 2007 WL 2091185,

at *3; see also Gross, 415 F.3d at 604–05 (affirming dismissal when false statements “identified

only by a categorical and essentially undecipherable listing of various ‘forms, written reports and

study results’ the defendants are alleged to have filed with the government at some point”);

Thornton, 2019 WL 1200753, at *6. United States ex rel. Berkowitz v. Automation Aids, Inc.

affirmed dismissal of FCA claims because, even having alleged how “the defendants defrauded

the government by knowingly submitting false statements for payment,” the complaint did “not

contain the underlying details of the fraud scheme” including “specific facts demonstrating what

occurred at the individualized transactional level for each defendant.” 896 F.3d at 841.

       Relator’s failure to identify a specific express or implied false statement or certification

prevents Molina from adequately defending against this lawsuit, see Vicom, Inc. v. Harbridge

Merch. Servs., 20 F.3d 771, 777 n.4 (7th Cir. 1994) (observing that courts “‘construe Rule 9(b)

strictly in order to . . . give defendants notice’ of the claims asserted” (citation omitted)), and

requires dismissal, Grenadyor, 772 F.3d at 1105–07; Tessler, 2016 WL 7335654, at *4.

II.    Relator Has Not Sufficiently Alleged That Any False Statement Was Material or
       Caused A Loss To The Government.

       Even if Relator had sufficiently identified a false statement, he does not allege facts to

support an allegation that any such statement was material or caused a loss to the government.

       A.      Relator Has Not Sufficiently Alleged Materiality.

       The Complaint also should be dismissed for the independent reason that Relator does not

sufficiently allege materiality. Relator conclusorily alleges that the government would have

refused to pay Molina anything had it known about the lack of an SNFist program but does not

provide supporting factual allegations. See Compl. ¶¶ 68, 70. To adequately allege materiality,

Relator must identify how payments were affected by the alleged false statement. See Wisz v.



                                                11
    Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 12 of 17 PageID #:1212




C/HCA Dev., Inc., 181 F.R.D. 385, 387 (N.D. Ill. 1998) (dismissing a complaint based on a

directive to classify all surgeries as major, which affected reports filed with the government, for

failing to explain sufficiently how those classifications affected payment). Relator fails here,

where there is no allegation that CMS or the Department have complained or withheld payment

based on the lack of a SNFist program, asked any MCO to return funds or sought return of

Medicaid funds in any circumstance analogous to Relator’s allegations in this case, or otherwise

withheld funding from MCOs based on a lack of exact contract compliance.3

        To the extent Relator relies on an implied false certification theory, an even more

“rigorous” and “demanding” materiality standard applies. See Escobar, 136 S. Ct. at 2002–03.

Relator’s materiality allegations rely on the proposition that any contract noncompliance is

material as to all payments. See, e.g., Compl. ¶ 68 (“The Department has the authority to terminate

Molina’s contract if the Department determines that Molina failed to ‘[c]arry out the substantive

terms of its contract.’”). Under Escobar, a “misrepresentation cannot be deemed material merely

because the Government designates compliance with a particular statutory, regulatory or

contractual requirement as a condition of payment. Nor is it sufficient for a finding of materiality

that the Government would have the option to decline to pay if it knew of the defendant’s

noncompliance.” 136 S. Ct. at 2003; see Sanford-Brown, 840 F.3d at 447–48.




3
  To the extent Relator’s claims are based on Molina allegedly failing to notify the Department that it had
changed providers, Relator does not allege that it would have been material for the government to know of
such a change. See Compl.¶ 66 (alleging a requirement to notify the Department if Molina changed “key
functions for the delivery of care,” or its “network of Affiliated Providers”). Relator acknowledges SNFist
services can be provided through direct employment or a sub-contractual relationship. Compl. ¶¶ 34–35.
And the fraud report allegations fail for the same reasons as Relator’s other false certification allegations.
See United States ex rel. Upton v. Family Health Network, Inc., No. 09 C 6022, 2013 WL 791441, at *6
(N.D. Ill. Mar. 4, 2013) (analyzing fraud report as a false certification). Having not sufficiently alleged
fraud or materiality, Relator has not sufficiently alleged a material omission.


                                                     12
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 13 of 17 PageID #:1213




       Instead, the “complaint must present concrete allegations from which the court may draw

the reasonable inference that the misrepresentations . . . caused the Government to make the

reimbursement decision.” Coyne v. Amgen, Inc., 717 F. App’x 26, 29 (2d Cir. 2017). Where, as

here, the relator fails to allege the “types of claims the government usually did or did not pay,”

what the government’s compliance priorities were,” “the degree of severity of the [defendant’s]

alleged breaches,” or that the government would “usually refuse to pay claims for treatment,” the

complaint should be dismissed for failure to adequately allege materiality.         Kietzman, 305

F. Supp. 3d at 977; cf. United States v. Luce, 873 F.3d 999, 1007 (7th Cir. 2017) (materiality

satisfied where government instituted debarment proceedings to end defendant’s participation in

the government program and thus “did not simply refuse payment in one instance, but terminated

its relationship with the [defendant] so that no future payments could be made”).

       B.      Relator Has Not Sufficiently Alleged Causation.

       The Complaint also does not satisfy the causation requirement for the § 3729(a)(1)(B)

claim. To support FCA liability for submitting a false statement or record in support of payment,

the defendant’s representation must have been a proximate cause of payment. See Luce, 873 F.3d

at 1014. Relator does not tie payments to Molina to any false statement, absent which the

government would not have paid Molina. His own allegations suggest that quarterly audits of

contract compliance by the Department and calls with CMS in which Molina was asked about its

SNFist program did not cause the government to stop payment, even though there is no allegation

that Molina misrepresented the status of its SNFist program. Compl. ¶¶ 53–54.

III.   Relator Has Not Sufficiently Alleged That Molina Knowingly Made Any False
       Statement To Receive Payments It Was Not Owed.

       To satisfy the scienter requirement, Relator must allege that Molina “‘acted with “actual

knowledge,” or with “deliberate ignorance” or “reckless disregard” to the possibility that the



                                               13
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 14 of 17 PageID #:1214




submitted claim was false.’” United States ex rel. Sheet Metal Workers Int’l Ass’n, Local Union

20 v. Horning Invs., LLC, 828 F.3d 587, 593 (7th Cir. 2016) (citations omitted). Escobar stressed

the relation of scienter to the materiality standard, holding that a relator must sufficiently allege

“the defendant knowingly violated a requirement that the defendant knows is material to the

Government’s payment decision.” Escobar, 136 S. Ct. at 1996 (emphasis added).

       Relator fails to meet this demanding standard. Apart from a conclusory allegation that

Molina concealed the lack of an SNFist program to “keep the funding spigot open,” Compl. ¶ 69,

Relator has not alleged how Molina knowingly violated the SNFist requirement or knew the

requirement was material to payment. Gross, 415 F.3d at 604 (affirming dismissal based on the

relator’s failure to sufficiently allege that “a fraudulent statement’s purpose” was “to coax a

payment of money from the government”). To the contrary, the Complaint alleges that Molina

“contemplated beginning an in-house SNFist program” and in fact did have in-house staff

complete some FCNAs to that end. Compl. ¶ 49.

       Moreover, while the Complaint alleges that the contracts define an “SNFist,” it does not

include any clear definitions of SNFist services or SNFist program and cites to multiple

interpretations of the contractual requirement. See Compl. Ex. 1 (Schoen Dep.) at 16, 30–31. A

statement cannot be “false”—much less knowingly false—if the contractual requirements are

ambiguous. See Escobar, 136 S. Ct. at 2003–04. While the Complaint alleges that General

Medicine satisfied the SNFist requirement, it does not allege with particularity what else was

required absent General Medicine’s involvement. Compl. ¶ 41; Sheet Metal Workers, 828 F.3d at

594 (concluding that scienter requirement was not met where there was ambiguity about the

underlying act’s requirements).




                                                 14
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 15 of 17 PageID #:1215




       Relator’s factual scienter allegations are consistent with—at most—negligence that would

not constitute an FCA violation. See, e.g., Sheet Metal Workers, 828 F.3d at 593 (“[T]he reckless

disregard required to show the necessary knowledge is an extension of gross negligence. . . .

Innocent mistakes or negligence are not actionable.” (citations and quotation marks omitted)).

Absent sufficient allegations of knowledge, Relator’s claims must be dismissed.

IV.    Molina Healthcare, Inc. Should Be Dismissed As A Defendant Because Relator Has
       Not Made Sufficient Allegations Against It.

       The claims against Molina Healthcare should be dismissed for the independent reason that

the bare bones Complaint lacks specific allegations about its involvement. In a single paragraph,

Relator alleges Molina Healthcare (1) reviewed reports from and (2) imposed a “profit motive” on

Molina. Compl. ¶ 58. These allegations do not make Molina Healthcare a proximate cause of any

undue payment. See Luce, 873 F.3d at 1014. Rule 9(b) requires more. See Vicom, 20 F.3d at 778

(“‘[T]he complaint should inform each defendant of the nature of his alleged participation in the

fraud.’” (citation omitted)). Even if Relator sufficiently pled Molina Healthcare’s knowledge of

false statements, “[k]nowledge is a necessary but insufficient basis for liability.” United States ex

rel. Lisitza v. Par Pharm. Cos., No. 06 C 06131, 2013 WL 870623, at *4 (N.D. Ill. Mar. 7, 2013).

Courts have dismissed claims against co-defendants where, as here, alleged liability is premised

on a nebulous scheme. See, e.g., Ortho-McNeil Pharm., 2007 WL 2091185, at *5 (dismissing

claim against parent corporation when the plaintiff had not pled facts to support a direct claim or

veil-piercing); see also United States ex rel. Ruckh v. Salus Rehab., LLC, 304 F. Supp. 3d 1258,

1269 (M.D. Fla. 2018) (reversing verdict against defendants alleged to have imposed a “corporate

scheme” to maximize corporate profits, “caus[ing]” nursing facilities to submit false claims).

                                         CONCLUSION

       Defendants respectfully request that the Court dismiss the Complaint.



                                                 15
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 16 of 17 PageID #:1216




Dated: April 1, 2019                 Respectfully submitted,
                                     /s/ Quyen L. Ta

                                     Quyen Ta (pro hac vice)
                                     Kelly Perigoe (pro hac vice)
                                     Alexander J. Holtzman (pro hac vice)
                                     BOIES SCHILLER FLEXNER LLP
                                     1999 Harrison St., Suite 900
                                     Oakland, CA 94612
                                     P: (510) 874-1000; F: (510) 874-1460
                                     qta@bsfllp.com

                                     Sulema Medrano
                                     SMITHAMUNDSEN LLC
                                     150 North Michigan Ave., Suite 3300
                                     Chicago, IL 60601
                                     P: (312) 894-3244; F: (312) 997-1722
                                     smedrano@salawus.com

                                     Attorneys for Defendants Molina Healthcare of
                                     Illinois, Inc. and Molina Healthcare, Inc.




                                       16
  Case: 1:17-cv-06638 Document #: 29 Filed: 04/01/19 Page 17 of 17 PageID #:1217




                                 CERTIFICATE OF SERVICE
         I hereby certify that on April 1, 2019, I electronically filed foregoing Defendants Molina

Healthcare of Illinois, Inc. and Molina Healthcare, Inc.’s Motion to Dismiss with the Clerk of the

Court using the CM/ECF system, which will send notification of such filing to the attorneys listed

below:

David J. Chizewer
Matthew K. Organ
William C. Meyers
GOLDBERG KOHN LTD.
Mid-Continental Plaza
55 East Monroe Street, Suite 3300
Chicago, IL 60603
Phone: (312) 201-4000
Email: david.chizewer@goldbergkohn.com
       matthew.organ@goldbergkohn.com
       wcm@goldbergkohn.com

AUSA - Chicago
United States Attorney's Office (NDIL - Chicago)
219 South Dearborn Street
Chicago, IL 60604
Email: USAILN.ECFAUSA@usdoj.gov

                                                     /s/ Quyen L. Ta




                                                17
